IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-30792
                                                                             FILED
                                                                      January 16, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
CLAIMANT ID 100303892,

              Requesting Party–Appellant,

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Objecting Parties–Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-5088


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Claimant ID 100303892 (Claimant) appeals the district court’s denial of
Claimant’s request for discretionary review of a decision by the Claims
Administrator for the Deepwater Horizon Settlement Program. The Claims
Administrator’s decision did not misapply the Economic and Property
Damages Class Action Settlement. We affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                          No. 18-30792
                                                  I
         On April 20, 2010, an explosion on the Deepwater Horizon, a mobile
offshore drilling unit leased by BP, resulted in the discharge of millions of
gallons of oil into the Gulf of Mexico. 1 BP entered into the Economic and
Property Damages Class Action Settlement (Settlement Agreement) with a
class of individuals and entities allegedly injured by the oil spill.                       The
Settlement Agreement created the Deepwater Horizon Settlement Program
(Settlement Program) and imposed a June 8, 2015 deadline for the submission
of claims for settlement benefits. Claims for benefits are initially decided by
the Claims Administrator, whose decisions can be appealed to an Appeal
Panel. The district court has discretion to review Appeal Panel decisions for
compliance with the Settlement Agreement. 2
         Claimant operates           several locations       across Alabama,         including
Warehouse A and Warehouse B. At the end of 2009, Claimant shifted “delivery
volume” from Warehouse A to Warehouse B. After the shift in delivery volume,
Warehouse A remained open for customer pick-up business and continued to
function as Claimant’s administrative office.
         Exhibit 5 of the Settlement Agreement deals specifically with “Multi-
Facility Businesses,” which it defines as “business entit[ies] that, during the
period April 1, 2010 through December 31, 2010, maintained Facilities in more
than one location and had at least one Facility within the Gulf Coast Areas.”
Exhibit 5 defines a “Facility” as “[a] separate and distinct physical location of
a Multi-Facility Business at which it performs or manages its operations.”



         1   Ctr. for Biological Diversity, Inc. v. BP Am. Prod. Co., 704 F.3d 413, 418 (5th Cir.
2013).
        See Claimant ID 100217021 v. BP Expl. & Prod., Inc., 693 F. App’x 272, 274 (5th Cir.
         2

2017) (per curiam) (unpublished) (citing In re Deepwater Horizon, 641 F. App’x. 405, 408 (5th
Cir. 2016)) (“The district court has discretion to review whether an appeals panel’s decision
was in compliance with the Settlement Agreement.”).
                                                 2
                                 No. 18-30792
Claims Administrator Policy 467, titled “The Definition of ‘Facility,’” provides
the following definition of a Facility: “(a) A separate and distinct physical
structure or premises; (b) Owned, leased or operated by the Business Entity;
(c) At which the Business Entity performs and/or manages its operations.”
Policy 467 explicitly states that “[a] warehouse owned, operated or leased by
an Entity and used in the normal course of its operations will typically be
considered a Facility.” Policy 467 also includes a section titled “Change in
Locations,” which states that “[i]f a Business Entity has moved from one
structure to another at any time during the Compensation Period, the Claims
Administrator considers any and all evidence of the move provided by the
claimant.”
      Exhibit 5 allows a Multi-Facility Business to file either “1) A claim for
each individual Facility located in the Gulf Coast Areas that the Multi-Facility
Business chooses to include in the claim, or 2) a consolidated claim on behalf
of all Facilities located in the Gulf Coast Areas.” Claimant filed separate
claims for four of its locations. The claim at issue was filed for Warehouse A
on April 2, 2015 (Warehouse A Claim). The Warehouse A Claim included
information about Warehouse B because Claimant considers Warehouse A and
Warehouse B to be part of the same “Distribution Center.”
      On January 20, 2016, the Claims Administrator awarded Claimant
$8,485.18 on the Warehouse A Claim.          The award did not include any
compensation for Warehouse B.        Claimant sought reconsideration of the
award, contending that it should have included compensation for Warehouse
B. The Claims Administrator denied Claimant’s request for reconsideration.
After noting that Claimant elected to file Facility-specific claims, the Claims
Administrator determined that Warehouse A and Warehouse B qualified as
separate Facilities and therefore could not be consolidated into a single claim.


                                       3
                                     No. 18-30792
The Claims Administrator subsequently reduced Claimant’s award to
$3,907.05 on grounds not relevant to this appeal.
      Claimant appealed to an Appeal Panel, which affirmed the Claims
Administrator’s decision.       The Appeal Panel explained that “Policy 467
considers each warehouse to be a Facility. Consequently, Claimant, who
elected to file a separate claim for each Facility, should have filed a separate
claim for [Warehouse B] rather than attempting to consolidate the revenue
from both warehouses.”
      Claimant sought discretionary review in the district court, arguing that
the Claims Administrator should have considered Warehouse A and
Warehouse B as part of one combined claim and awarded Claimant $532,837.
The district court denied Claimant’s request for discretionary review without
comment. Claimant appealed.
                                           II
      We review the district court’s denial of discretionary review for abuse of
discretion. 3   As is relevant here, the district court abuses its discretion if it
denies discretionary review of a Settlement Program decision that “actually
contradicted or misapplied the Settlement Agreement, or had the clear
potential to contradict or misapply the Settlement Agreement.” 4                        In
determining whether a Settlement Program decision contradicted or
misapplied the Settlement Agreement, we consider whether the decision is
“incongruent with the language of the Settlement Agreement.” 5
                                           III
      Claimant contends that the Claims Administrator misapplied the
Settlement Agreement by (1) refusing to consider Warehouse B as part of the


      3 Holmes Motors, Inc. v. BP Expl. & Prod., Inc., 829 F.3d 313, 315 (5th Cir. 2016).
      4 Id. (quoting In re Deepwater Horizon, 641 F. App’x at 409).
      5 Claimant ID 100250022 v. BP Expl. & Prod., Inc., 847 F.3d 167, 170 (5th Cir. 2017).

                                            4
                                 No. 18-30792
Warehouse A Claim, (2) refusing to allow Claimant to amend the Warehouse
A Claim to include a claim for Warehouse B, or (3) refusing to allow Claimant
to submit a new claim for Warehouse B.
                                       A
      The Claims Administrator did not misapply the Settlement Agreement
by refusing to consider Warehouse A and Warehouse B as part of one combined
claim.   Claimant contends that the Claims Administrator should have
considered Warehouse A and Warehouse B together because the transition of
“many of [Claimant’s] operations and sales volume” from Warehouse A to
Warehouse B qualifies as a change in locations under Policy 467. Claimant’s
argument fails under the plain terms of Policy 467. Policy 467’s provision on
changes in locations applies “[i]f a Business Entity has moved from one
structure to another.” It does not apply every time a business entity moves an
operation from one location to another. Accordingly, the transition of certain
operations from Warehouse A to Warehouse B does not implicate Policy 467’s
provision on changes in locations. This conclusion is supported by the fact that
Warehouse A continued to qualify as a “Facility” after the shift in delivery
volume because Claimant continued to use Warehouse A for customer pick-up
business and administrative tasks.
      The application of the other provisions of Policy 467 to the Warehouse A
Claim is equally straightforward. Claimant is a “Multi-Facility Business,” as
it “maintained Facilities in more than one location and had at least one Facility
within the Gulf Coast Areas” between April 1, 2010 and December 31, 2010.
As a result, Claimant was permitted to file either (1) a claim for each
individual Facility in the Gulf Coast Areas for which it wanted to bring a claim
or (2) a consolidated claim on behalf of all of its Facilities in the Gulf Coast
Areas.   Claimant chose to file separate claims for three of its individual
Facilities as well as the Warehouse A Claim. Consequently, Claimant could
                                       5
                                 No. 18-30792
not consolidate multiple Facilities in the Warehouse A Claim. The Claims
Administrator correctly declined to consider Warehouse B when deciding the
Warehouse A Claim.
                                       B
      The Claims Administrator also did not misapply the Settlement
Agreement by refusing to allow Claimant to amend the Warehouse A Claim to
include “an independent claim related to [Warehouse B].” Claimant’s proposed
amended “claim” would include two “independent claim[s],” one for Warehouse
A and one for Warehouse B. Policy 467 allows Multi-Facility Businesses like
Claimant to file “a claim for each individual Facility.” It does not allow Multi-
Facility Businesses to file a claim that includes two “independent” claims for
different Facilities.
                                       C
      Finally, the Claims Administrator did not misapply the Settlement
Agreement by refusing to permit Claimant to file a separate claim for
Warehouse B. Claimant contends that the Claims Administrator failed to
comply with Section 4.3.7 of the Settlement Agreement by not giving Claimant
the opportunity to file a separate claim for Warehouse B.          Section 4.3.7
requires the Claims Administrator to “use its best efforts to provide Economic
Class Members with assistance, information, opportunities and notice so that
the Economic Class Member has the best opportunity to be determined eligible
for and receive the Settlement Payment(s) to which the Economic Class
Member is entitled under the terms of the Agreement.”
      Section 4.3.7 does not allow the Claims Administrator to disregard the
other provisions of the Settlement Agreement, including the provision




                                       6
                                     No. 18-30792
establishing the deadline for submitting claims. 6 The Claims Administrator
issued its initial decision on the Warehouse A Claim on January 20, 2016, well
after the June 8, 2015 deadline for submitting claims.                      The Claims
Administrator did not violate Section 4.3.7 by subsequently refusing to allow
Claimant to file a claim for Warehouse B, as such a claim would have been filed
after the deadline for submitting claims.
      Nor did the Claims Administrator violate Section 4.3.7 by failing to
inform Claimant about the issues with the Warehouse A Claim before the
deadline for filing claims. Claimant filed the Warehouse A Claim on April 2,
2015, just over two months before the deadline.               Assuming Section 4.3.7
imposes some sort of timeliness requirement on the Claims Administrator’s
review of a claim, the Claims Administrator did not violate that requirement
by failing to review the Warehouse A Claim during the brief time between the
date on which it was submitted and the deadline for filing claims.
                                 *          *           *
      The district court did not abuse its discretion when it denied Claimant’s
request for discretionary review.          The judgment of the district court is
AFFIRMED.




      6    See In re Deepwater Horizon, 641 F. App’x at 409 (concluding that the Claims
Administrator did not violate the Settlement Agreement by refusing to allow the claimant to
file a claim after the deadline for filing the claim at issue).
                                            7